           Case 2:16-cv-00302-MCE-EFB Document 121 Filed 07/16/20 Page 1 of 5


 1   Derek W. Loeser, admitted pro hac vice
     dloeser@kellerrohrback.com
 2   Dean Kawamoto (Bar No. 232032)
 3   dkawamoto@kellerrohrback.com
     KELLER ROHRBACK L.L.P.
 4   1201 Third Avenue, Suite 3200
     Seattle, WA 98101
 5   Tel.: (206) 623-1900
     Fax: (206) 623-3384
 6

 7   Thomas E. Loeser (Bar No. 202724)
     toml@hbsslaw.com
 8   HAGENS BERMAN SOBOL SHAPIRO LLP
     1301 Second Avenue, Suite 2000
 9   Seattle, WA 98101
     Tel.: (206) 623-7292
10
     Fax: (206) 623-0594
11
     Attorneys for Plaintiffs
12   (Additional counsel listed on signature page)

13                                 UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF CALIFORNIA
14
                                       SACRAMENTO DIVISION
15

16   EUGENIO AND ROSA CONTRERAS,
     WILLIAM PHILLIPS, TERESA BARNEY,
17   KEITH AND TERESA MARCEL, SHERLIE                   No. 2:16-cv-00302-MCE-EFB
     CHARLOT, and JENNIE MILLER, on behalf
18   of themselves and all others similarly situated,   STIPULATED MOTION TO EXTEND
                                          Plaintiffs,   CASE SCHEDULE DEADLINES AND
19                                                      ORDER
20          v.
                                                        Action Filed:   February 12, 2016
21   NATIONSTAR MORTGAGE LLC, a                         Trial Date:     TBD
     Delaware Limited Liability Company;
22   SOLUTIONSTAR HOLDINGS LLC (N/K/A
     XOME HOLDINGS LLC), a Delaware
23
     Limited Liability Company; and
24   SOLUTIONSTAR FIELD SERVICES LLC, a
     Delaware Limited Liability Company,
25
                                        Defendants
26

27

28

30

31
           Case 2:16-cv-00302-MCE-EFB Document 121 Filed 07/16/20 Page 2 of 5


 1           Plaintiffs Eugenio and Rosa Contreras, William Phillips, Teresa Barney, Keith and Teresa

 2   Marcel, Sherlie Charlot, and Jennie Miller, on behalf of themselves and all others similarly situated

 3   (“Plaintiffs”) and Defendants Nationstar Mortgage LLC, Solutionstar Holdings LLC (n/k/a Xome

 4   Holdings LLC), and Solutionstar Field Services LLC (collectively “Nationstar”) (together, the

 5   “Parties”) by and through their respective counsel of record, hereby submit this Stipulated Motion To

 6   Extend Case Schedule Deadlines as set forth below.

 7           Pursuant to the Parties’ May 1, 2020 Stipulated Motion, (ECF No. 111), Plaintiffs’ class

 8   certification motion deadline is August 4, 2020, with other upcoming deadlines before and after that

 9   date relating to class certification briefing. Since the Stipulated Motion was entered, the Parties have

10   been exchanging written and fact discovery, negotiating production of ESI, and also further discussing

11   a deposition schedule and protocol for this matter. The Parties both need to take depositions in order to

12   prepare their class certification briefs. While both Parties have expressed a willingness to engage in

13   remote depositions, they have also stated that they need to be able to be in personal attendance with

14   their clients who are being deposed. While the Parties anticipated being able to travel in May and June

15   for these depositions, in light of COVID-19 travel restrictions they have not been able to proceed with

16   the depositions on the anticipated schedule.

17           The Parties therefore request that the Court enter an order further extending all deadlines by

18   three months to allow sufficient time to schedule depositions in view of the complications arising from

19   the unpredictable spread of COVID-19 in the states where the Parties are located, and COVID-19’s

20   impact on work-from-home directives, travel restrictions, and quarantine orders accompanying travel.

21           This Stipulation is the seventh extension of certain deadlines on the case schedule and is made

22   with good cause and without prejudice to, or waiver of, any rights or defenses otherwise available to

23   the Parties in this action. The Parties therefore respectfully request that the Court grant this Stipulated

24   Motion to set new deadlines by extending all briefing and fact and expert discovery deadlines by three

25   months from the dates contained in the prior Stipulated Motion and Order Extending Case Schedule as

26   follows:

27

28

30
     Stipulated Mtn to Extend Deadlines - 1
31   2:16-cv-00302-MCE-EFB
           Case 2:16-cv-00302-MCE-EFB Document 121 Filed 07/16/20 Page 3 of 5


 1                              Event                      Current Deadlines      Proposed New or
 2                                                                                   Extended
                                                                                     Deadlines
 3       Class Certification Amended Expert Report             7/14/2020             10/21/2020
 4       Deadline (for Plaintiffs)
         Plaintiffs’ Deadline to File Motion for Class          8/4/2020             11/11/2020
 5       Certification
 6       Class Certification Amended Expert Report              9/2/2020              12/9/2020
         Deadline (for Defendants)
 7
         Defendants’ Opposition to Plaintiffs’ Motion          9/23/2020               1/6/2021
 8       for Class Certification
 9       Plaintiffs’ Reply in Support of Motion for            11/4/2020              2/17/2021
         Class Certification
10
         Class-Certification Expert Discovery Cutoff           11/18/2020              3/3/2021
11       Merits discovery cutoff                               3/22/2021              5/21/2021
12       Disclosure of Expert Witnesses and                    4/15/2021              7/15/2021
         Information Required by Rule 26(a)(2)
13
         Rebuttal Expert Reports                               5/21/2021              8/20/2021
14
         Expert Discovery Cutoff                               6/25/2021              9/24/2021
15       Deadline for Parties to File Dispositive              7/23/2021             10/22/2021
         Motions
16
         Deadline for Parties to File Motions               Set by Court once     Set by Court once
17       in Limine                                           trial date is set     trial date is set
18       Final Pretrial Conference                          Set by Court once     Set by Court once
                                                             trial date is set     trial date is set
19
         Trial Date                                         Set by Court once     Set by Court once
20                                                           trial date is set     trial date is set

21

22
     DATED this 13th day of July 2020.
23

24                                              By /s/ Laura R. Gerber
                                                    Dean Kawamoto (Bar No. 232032)
25                                                  dkawamoto@kellerrohrback.com
                                                    Derek W. Loeser, admitted pro hac vice
26                                                  dloeser@kellerrohrback.com
                                                    Gretchen S. Obrist, admitted pro hac vice
27
                                                    gobrist@kellerrohrback.com
28

30
     Stipulated Mtn to Extend Deadlines - 2
31   2:16-cv-00302-MCE-EFB
           Case 2:16-cv-00302-MCE-EFB Document 121 Filed 07/16/20 Page 4 of 5


 1                                                Laura R. Gerber, admitted pro hac vice
                                                  lgerber@kellerrohrback.com
 2                                                Rachel E. Morowitz (Bar No. 326385)
 3                                                rmorowitz@kellerrohrback.com
                                                  KELLER ROHRBACK L.L.P.
 4                                                1201 Third Ave, Suite 3200
                                                  Seattle, WA 98101
 5                                                Tel.: (206) 623-1900
                                                  Fax: (206) 623-3384
 6

 7                                                Thomas E. Loeser (Bar No. 202724)
                                                  toml@hbsslaw.com
 8                                                Nick Styant-Browne, admitted pro hac vice
                                                  nick@hbsslaw.com
 9                                                HAGENS BERMAN SOBOL SHAPIRO L.L.P.
                                                  1301 Second Avenue, Suite 2000
10
                                                  Seattle, WA 98101
11                                                Tel.: (206) 623-7292
                                                  Fax: (206) 623-0594
12
                                                  Attorneys for Plaintiffs
13
     DATED this 13th day of July 2020.
14

15                                            By /s/ Mary Kate Sullivan
                                                  John B. Sullivan (Bar No. 96742)
16                                                jbs@severson.com
                                                  Mary Kate Sullivan (Bar No. 180203)
17                                                mks@severson.com
                                                  Erik Kemp (Bar No. 246196)
18
                                                  ek@severson.com
19                                                SEVERSON & WERSON
                                                  One Embarcadero Center, Suite 2600
20                                                San Francisco, CA 94111
                                                  Tel: (415) 398-3344
21                                                Fax: (415) 956-0439
22
                                                  Attorneys for Defendants
23

24           IT IS SO ORDERED.
25   Dated: July 16, 2020

26

27

28

30
     Stipulated Mtn to Extend Deadlines - 3
31   2:16-cv-00302-MCE-EFB
           Case 2:16-cv-00302-MCE-EFB Document 121 Filed 07/16/20 Page 5 of 5


 1

 2                                  ATTESTATION REGARDING SIGNATURES

 3
             I, Laura R. Gerber, attest that all signatories listed, and on whose behalf the filing is submitted,
 4

 5   concur in the filing’s content and have authorized the filing.

 6

 7   DATED: July 13, 2020                           /s/ Laura R. Gerber
                                                    Laura R. Gerber
 8

 9

10
                                              CERTIFICATE OF SERVICE
11
             I hereby certify that on July 16, 2020, I electronically filed the foregoing with the Clerk of the
12

13   Court using the CM/ECF system, which in turn sent notice to all counsel of record.

14
                                                        /s/ Laura R. Gerber
15                                                      Laura R. Gerber
16

17

18

19

20

21

22

23

24

25

26

27

28

30
     Stipulated Mtn to Extend Deadlines - 4
31   2:16-cv-00302-MCE-EFB
